Exhibit SUBSIDIARY GUARANTEE SUBSIDIARY GUARANTEE, dated as of March 5, 2008 (this “Guarantee”), made by each of the signatories hereto (together with any other entity that may become a party hereto as provided herein, the “Guarantors”, and together with the Company (as defined below), the “Debtors”), in favor of the purchasers (including such purchasers’ successors, transferees and assigns, the “Purchasers”) signatory to the Purchase Agreement (as defined below). W I T N E S S E T H: WHEREAS, pursuant to that certain Securities Purchase Agreement (“Purchase Agreement”) dated as of March 5, 2008 by and between Blue Holdings, Inc., a Nevada corporation (the “Company”), and the Purchasers, the Company has agreed to sell and issue to the Purchasers, and the Purchasers have agreed to purchase from the Company the Company’s 8% Senior Secured Convertible Notes (the “Notes”), subject to the terms and conditions set forth therein; WHEREAS, each Guarantor is a direct or indirect Subsidiary of the Company, and as a condition to the Closing of the transactions contemplated by the Purchase Agreement, and in order to induce the Purchasers to enter into and consummate the transactions contemplated by the Purchase Agreement (including without limitation purchasing the Notes and making the loans evidenced thereby), the Company has agreed that the Guarantors would guaranty the Company’s obligations under the Notes, Purchase Agreement and other Transaction Documentsin accordance with the terms set forth in this Guaranty, the Notes, the Purchase Agreement and other Transaction Documents; and WHEREAS, each Guarantor will directly benefit from the extension of credit to the Company represented by the issuance of the Notes; NOW, THEREFORE, in consideration of the premises and to induce the Purchasers to enter into the applicable Purchase Agreement and to carry out the transactions contemplated thereby, each Guarantor hereby agrees with the Purchasers as follows: 1.
